Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No 2018/0014296 A1) in view of WANG et al. (U.S. Pub No. 2018/0213551 Al)

1. Li teaches a method for a first network node in a wireless communication system, comprising: the first network node transmits a second transmission to a UE (User Equipment) in at least a first symbol of a first TTI (Transmission Time Interval) [par 0066, 0071, In the second downlink TTI (or subframe), base station 105-a may indicate to the selected UEs (e.g., UEs 115-b and/or 115-c) a resource assignment for data message relaying or retransmission. The indication may be provided via dedicated resource on a control channel (e.g., physical downlink control channel (PDCCH). There maybe a predetermined number of symbol periods between the symbol period that the feedback message is received and the symbol period that the feedback message is retransmitted]; and the first network node transmits via a backhaul link, a first transmission to a second network node in at least a second symbol of a second TTI [par 0059, 0068, 0071, Base stations 105 may communicate with the core network 130 and with one another. For example, base stations 105 may interface with the core network 130 through backhaul links 132 (e.g., S1, etc.). Base stations 105 may communicate with one another over backhaul links 134 (e.g., X2, etc.) either directly or indirectly (e.g., through core network 130). In some examples, base station 105-a may select a second relay UE (e.g., UE 115-c as an optional second relay UE). Thus, in the second downlink TTI, base station 105-a may select both UE 115-b and UE 115-c to act as relay UEs and forward the data messages to the UE 115-a. In the second uplink TTI, both of UEs 115-b and 115-c may receive and decode the feedback message broadcast from UE 115-a. There may be a predetermined number of symbol periods between the symbol period that the feedback message is received and the symbol period that the feedback message is retransmitted], wherein the first symbol is set to downlink in the first network node, and the second symbol is set to uplink in the second network node [par 0068, Thus, in the second downlink TTI, base station 105-a may select both UE 115-b and UE 115-c to act as relay UEs and forward the data messages to the UE 115-a. In the second uplink TTI, both of UEs 115-b and 115-c may receive and decode the feedback message broadcast from UE 115-a. Also in the second uplink TTI, both of UEs 115-b and 115-c may forward the feedback message to base station 105-a].
 	Li fail to show wherein the first TTI associated with the second transmission from the first network node to the UE is TTI-level aligned to the second TTI associated with 
 	In an analogous art WANG show wherein the first TTI associated with the second transmission from the first network node to the UE is TTI-level aligned to the second TTI associated with the first transmission from the first network node to the second network node [par 0018, The terminal device comprises: a determining unit configured to determine that a first TTI for transmission to the first network device overlaps a second TTI for transmission to the second network device based on a first Timing Advance, TA, value associated with the first network device and a second TA value associated with the second network device], wherein the first symbol is at least partially overlapped with the second symbol in time domain [par 0057, 0058, In the context of the present disclosure, a "TTI" refers to a basic element to be scheduled for transmission in the time domain, which can be e.g., a Transmission Time Interval. In an example, in the step S310, it is determined that the first TTI overlaps the second TTI when the first TTI precedes the second TTI and the first TA value is smaller than the second TA value], wherein a starting boundary of the first TTI associated with the second transmission from the first network node to the UE is aligned to a starting boundary of the second TTI associated with the first transmission from the first network node to the second node [par 0059, In an example, in the step S310, it is determined that the first TTI overlaps the second TTI when the first TTI precedes the second TTI and the first TA value is smaller than the second TA value, or when the first TTI follows the second TTI and the first TA value is larger than the second TA value]
 	Before the effective filing date was filed it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and WANG because this provides methods and devices for multi-connection transmission, capable of solving the above problem associated with different TA values.

10. Li and WANG determine the method of claim 1, where the UE is served by the first network node [Li, par 0066, base station 105-a may indicate to the selected UEs e.g., UEs 115-b and/or 115-c) a resource assignment for data message relaying or retransmission].

11.  Li teaches a first network node in a wireless communication system, comprising: a processor; and a memory coupled to the processor; wherein the processor is configured to execute a program code stored in the memory to [par 0172, A non-transitory storage medium may be any available medium that can be accessed by a general purpose or special purpose computer. By way of example, and not limitation, non-transitory computer-readable media may comprise RAM, ROM, electrically erasable programmable read only memory (EEPROM), compact disk (CD) ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other non-transitory medium that can be used to carry or store desired program code means in the form of instructions or data structures and that can be accessed by a general-purpose or special-purpose computer]: transmit a second transmission to a UE (User par 0066, 0071, In the second downlink TTI (or subframe), base station 105-a may indicate to the selected UEs (e.g., UEs 115-b and/or 115-c) a resource assignment for data message relaying or retransmission. The indication may be provided via dedicated resource on a control channel (e.g., physical downlink control channel (PDCCH). There maybe a predetermined number of symbol periods between the symbol period that the feedback message is received and the symbol period that the feedback message is retransmitted]; and transmit, via a backhaul link, a first transmission to a second network node in at least a second symbol of a second TTI [par 0059, 0068, 0071, Base stations 105 may communicate with the core network 130 and with one another. For example, base stations 105 may interface with the core network 130 through backhaul links 132 (e.g., S1, etc.). Base stations 105 may communicate with one another over backhaul links 134 (e.g., X2, etc.) either directly or indirectly (e.g., through core network 130). In some examples, base station 105-a may select a second relay UE (e.g., UE 115-c as an optional second relay UE). Thus, in the second downlink TTI, base station 105-a may select both UE 115-b and UE 115-c to act as relay UEs and forward the data messages to the UE 115-a. In the second uplink TTI, both of UEs 115-b and 115-c may receive and decode the feedback message broadcast from UE 115-a. There may be a predetermined number of symbol periods between the symbol period that the feedback message is received and the symbol period that the feedback message is retransmitted]; wherein the first symbol is set to downlink in the first network node, and wherein the second symbol is set to uplink in the second network node[par 0068, Thus, in the second downlink TTI, base station 105-a may select both UE 115-b and UE 115-c to act as relay UEs and forward the data messages to the UE 115-a. In the second uplink TTI, both of UEs 115-b and 115-c may receive and decode the feedback message broadcast from UE 115-a. Also in the second uplink TTI, both of UEs 115-b and 115-c may forward the feedback message to base station 105-a].
 	Li fail to show wherein the first TTI associated with the second transmission from the first network node to the UE is TTI-level aligned to the second TTI associated with the first transmission from the first network node to the second network node, and wherein the first symbol is at least partially overlapped with the second symbol in time domain, and wherein a starting boundary of the first TTI associated with the second transmission from the first network node to the UE is aligned to a starting boundary of the second TTI associated with the first transmission from the first network node to the second network node.
 	In an analogous art WANG show wherein the first TTI associated with the second transmission from the first network node to the UE is TTI-level aligned to the second TTI associated with the first transmission from the first network node to the second network node[par 0018, The terminal device comprises: a determining unit configured to determine that a first TTI for transmission to the first network device overlaps a second TTI for transmission to the second network device based on a first Timing Advance, TA, value associated with the first network device and a second TA value associated with the second network device], and wherein the first symbol is at least partially overlapped with the second symbol in time domain[par 0057, 0058, In the context of the present disclosure, a "TTI" refers to a basic element to be scheduled for transmission in the time domain, which can be e.g., a Transmission Time Interval. In an example, in the step S310, it is determined that the first TTI overlaps the second TTI when the first TTI precedes the second TTI and the first TA value is smaller than the second TA value], and wherein a starting boundary of the first TTI associated with the second transmission from the first network node to the UE is aligned to a starting boundary of the second TTI associated with the first transmission from the first network node to the second network node[par 0059, In an example, in the step S310, it is determined that the first TTI overlaps the second TTI when the first TTI precedes the second TTI and the first TA value is smaller than the second TA value, or when the first TTI follows the second TTI and the first TA value is larger than the second TA value]
 	Before the effective filing date was filed it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and WANG because this provides methods and devices for multi-connection transmission, capable of solving the above problem associated with different TA values.


15. Li and WANG create the first network node method of claim 11, wherein the is served by the first network node [Li par 0005, The base station may identify feedback resources and then transmit an assignment to one or more relay UEs, requesting the relay UEs to forward one or more data messages to the failure UE. The base station may also identify resources to be used by the relay UE(s) for retransmitting feedback message(s) from the failure UE].


s 2, 3, 7, 12, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No 2018/0014296 A1) in view of WANG et al. (U.S. Pub No. 2018/0213551 Al) in further view of Au et al. (U.S. Pub No, 2016/0353475 Al).

2. Li and Wang create the method of claim 1, Li and WANG fail to show wherein the first TTI is set to a first direction in the first network node, and the second TTI is set to a second direction in the second network node.
 	In an analogous art Au show wherein the first TTI is set to a first direction in the first network node, and the second TTI is set to a second direction in the second network node [par 0034, In another example, an uplink TDD TTI includes a region for downlink transmissions. Regions in a TDD TTI that carry transmissions in an opposite direction than that of the TDD TTI are herein referred to as opposite regions].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li, WANG, and Au because this provides include one or more regions for communicating in a second direction, where the first direction is a transmit direction and the second direction is a receive direction.

3. Li, WANG, and Au illustrate the method of claim 2, Li and WANG fail to show wherein the second direction is opposite to the first direction.
 	In an analogous art Au show wherein the second direction is opposite to the first direction [par 0034, In another example, an uplink TDD TTI includes a region for downlink transmissions. Regions in a TDD TTI that carry transmissions in an opposite direction than that of the TDD TTI are herein referred to as opposite regions].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li, WANG, and Au because this provides include one or more regions for communicating in a second direction, where the first direction is a transmit direction and the second direction is a receive direction.

7. Li and WANG convey the method of claim 1, Li and WANG fail to show wherein there is a gap or time-interval between the starting boundary of the second TTI and the starting timing of the first transmission to the second network node.
 	In an analogous art Au show wherein there is a gap or time-interval between a starting boundary of the second TTI and a starting timing of the first transmission to the second network node [par 0063, The configurable time intervals 941, 943, 945,
961, 963 and 965 maybe opposite data and/or feedback regions within TDD TTIs,
as described above with respect to FIGS. 2-3. Specifically, the configurable time interval 961 splits a TTI in the sub-band 950 into two time intervals 952 and 954. Locations and duration of the configurable time intervals may be pre-defined. In one embodiment, the lengths of the configurable time intervals maybe integer multiples of a length of a predefined minimum TTI, so that these configurable time intervals maybe aligned across the sub-bands in the time domain].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li, WANG, and Au because this provides include 

12. Li and WANG disclose the first network node of claim 11 Li and WANG fails to show wherein the first TTI is set to a first direction in the first network node, and the second TTI is set to a second direction in the second network node.
 	In an analogous art Au show wherein the first TTI is set to a first direction in the first network node, and the second TTI is set to a second direction in the second network node [par 0034, In another example, an uplink TDD TTI includes a region for downlink transmissions. Regions in a TDD TTI that carry transmissions in an opposite direction than that of the TDD TTI are herein referred to as opposite regions].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li, WANG, and Au because this provides include one or more regions for communicating in a second direction, where the first direction is a transmit direction and the second direction is a receive direction.


13. Li and WANG disclose the first network node of claim 12, Li and WANG fail to show wherein the second direction is opposite to the first direction.
 	In an analogous art Au show wherein the second direction is opposite to the first direction [par 0034, In another example, an uplink TDD TTI includes a region for downlink transmissions. Regions in a TDD TTI that carry transmissions in an opposite direction than that of the TDD TTI are herein referred to as opposite regions].



18. Li and Wang create the first network node of claim 11, Li and Wang fail to show wherein there is a gap or time-interval between the starting boundary of the second TTI and a starting timing of the first transmission to the second network node.
 	In an analogous art Au show wherein there is a gap or time-interval between the starting boundary of the second TTI and a starting timing of the first transmission to the second network node[par 0063, The configurable time intervals 941, 943, 945,
961, 963 and 965 maybe opposite data and/or feedback regions within TDD TTIs,
as described above with respect to FIGS. 2-3. Specifically, the configurable time interval 961 splits a TTI in the sub-band 950 into two time intervals 952 and 954. Locations and duration of the configurable time intervals may be pre-defined. In one embodiment, the lengths of the configurable time intervals maybe integer multiples of a length of a predefined minimum TTI, so that these configurable time intervals maybe aligned across the sub-bands in the time domain].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li, WANG, and Au because this provides include one or more regions for communicating in a second direction, where the first direction is a transmit direction and the second direction is a receive direction.

5. 	Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No 2018/0014296 A1) in view of WANG et al. (U.S. Pub No. 2018/0213551 Al) in further view of Koskela et al. (U.S.20170324459 Al).

5. Li and WANG defines the method of claim 1, Li and WANG fail to show wherein the first network node transmits the first transmission to the second network node and transmits the second transmission to the UE on the same beam.
 	In an analogous art Koskela to show wherein the first network node transmits the first transmission to the second network node and transmits the second transmission to the UE on the same beam [par 0006, Further, assuming a time division duplex (TDD) system and reciprocity between downlink and uplink channels, essentially the same SBs need to be defined on uplink and downlink direction to cover cell area on uplink and downlink direction with same beam configurations per sweeping block].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li, WANG, and Koskela because by using beam specific reference signals, which enable a user equipment (UE) to perform beam level detection/separation.

16.  Li and WANG creates the first network node of claim 11, LI and WANG fail to show wherein the first network node transmits the first transmission to the second network node and transmits the second transmission to the UE on the same beam.
 [par 0006, Further, assuming a time division duplex (TDD) system and reciprocity between downlink and uplink channels, essentially the same SBs need to be defined on uplink and downlink direction to cover cell area on uplink and downlink direction with same beam configurations per sweeping block].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li, WANG, and Koskela because by using beam specific reference signals, which enable a user equipment (UE) to perform beam level detection/separation.


6. 	Claims 8, 19, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No 2018/0014296 A1) in view of WANG et al. (U.S. Pub No. 2018/0213551 Al) in further view of Sahlin et al. (U.S. Pub No. 2019/0174495 Al).


8. Li and WANG describe the method of claim 1, Li and WANG fail to show wherein at least one of the first TTI or the second TTI means a slot.
 	In an analogous art Sahlin show wherein at least one of the first TTI or the second TTI means a slot [par 0112, A TTI configuration may define and/or pertain to a slot and/or a subframe].


19. Li and WANG display the first network node of claim 11, LI and WANG fail to show wherein at least one of the first TTI or the second TTI means a slot.
 	In an analogous art Sahlin show wherein at least one of the first TTI or the second TTI means a slot [par 0112, A TTI configuration may define and/or pertain to a slot and/or a subframe].
 	Before the effective filing date was filed it would have been obvious to one of ordinary skill in the art to combine the teachings of Li, WANG, and Sahlin because this provides a reduction of transport time of data and control signaling, by addressing the length of a transmission time interval (TTI).

21. Li and WANG convey the method of claim 1, Li and WANG fail to show wherein the first TTI and the second TTI are the same TTI.
 	In an analogous art Sahlin show wherein the first TTI and the second TTI are the same TTI [par 0071, 0075, 4 symbol sPUSCH is specified, since it is much easier if the TTI of PUSCH and PUCCH is the same. If the UL TTI is shorter than the DL TTI, multiple UL grants may be needed in one DL TTI. For coverage reasons the sPUCCH TTI should only be as short as the DL TTI, or longer. Thus, it is proposed that the UL TTI lengths (sPUSCH and sPUCCH) are the same or longer than the DL 777]


22.  Li and WANG illustrates the first network node of claim 11, LI and WANG fail to show wherein the first TTI and the second TTI are the same TTI.
 	In an analogous art Sahlin show wherein the first TTI and the second TTI are the same TTI [par 0071, 0075, 4 symbol sPUSCH is specified, since it is much easier if the TTI of PUSCH and PUCCH is the same. If the UL TTI is shorter than the DL TTI, multiple UL grants may be needed in one DL TTI. For coverage reasons the sPUCCH TTI should only be as short as the DL TTI, or longer. Thus, it is proposed that the UL TTI lengths (sPUSCH and sPUCCH) are the same or longer than the DL 777]
 	Before the effective filing date was filed it would have been obvious to one of ordinary skill in the art to combine the teachings of Li, WANG, and Sahlin because this provides a reduction of transport time of data and control signaling, by addressing the length of a transmission time interval (TTI).


7.  	Claims 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No 2018/0014296 A1) in view of WANG et al. (U.S. Pub No. 2018/0213551 Al) in further view of Janse et al. (U.S.2018/0077717 Al).

Li, par 0129, a second assignment of feedback resources to allow the relay wireless node].
 	Li and WANG fail to show the second network node is a donor node or parent node of the first network node.
 	In an analogous art Janse show the second network node is a donor node or parent node of the first network node [par 0025, base station may include a Node B, multi-standard radio (MSR) radio node such as an MSR BS, eNode B, network controller, radio network controller (RNC), base station controller (BSC), relay, donor node controlling relay]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li, WANG, and Janse because the node configured for cooperating with other base stations to afford a wireless network.

20. Li and WANG defines the first network node of claim 11, LI and WANG fail to show wherein the first network node is a relay node, and the second network node is a donor node or parent node of the first network node.
 	In an analogous art Janse show wherein the first network node is a relay node, and the second network node is a donor node or parent node of the first network node [par 0025, base station may include a Node B, multi-standard radio (MSR) radio node such as an MSR BS, eNode B, network controller, radio network controller (RNC), base station controller (BSC), relay, donor node controlling relay]
.

Response to Arguments
Claims 2, 3, 7, 12, 13 and 18 depend from independent claims 1 or 11, which are believed to be allowable over Li and Sahlin for at least the foregoing reasons. It is believed that Au does not make up for at least the aforementioned deficiencies of Li and Sahlin with regard to independent claims 1 and 11. Independent claims 1 and 11 are therefore believed to be allowable over the suggested combination, and claims 2, 3, 7,12, 13 and 18 are believed to be allowable as well at least because they depend from independent claims 1 or 11. Therefore, withdrawal of the rejection and allowance of the pending claims is respectfully requested.
Claims 5 and 16 depend from independent claims 1 or 11, which are believed to be allowable over Li and Sahlin for at least the foregoing reasons. It is believed that Koskela does not make up for at least the aforementioned deficiencies of Li and Sahlin with regard to independent claims 1 and 11. Independent claims 1 and 11 are therefore believed to be allowable over the suggested combination, and claims 5 and 16 are believed to be allowable as well at least because they 
Claims 9 and 20 depend from independent claims 1 or 11, which are believed to be allowable over Li and Sahlin for at least the foregoing reasons. It is believed that Janse does not make up for at least the aforementioned deficiencies of Li and Sahlin with regard to independent claims 1 and 11. Independent claims 1 and 11 are therefore believed to be allowable over the suggested combination, and claims 9 and 20 are believed to be allowable as well at least because they depend from independent claims 1 or 11. Therefore, withdrawal of the rejection and allowance of the pending claims is respectfully requested.

The applicant arguments are moot in view of newly rejected claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468